Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 1 of 45 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION

                                               )
 TALBOT’S PHARMACEUTICALS                      )
 FAMILY PRODUCTS, LLC and ADMAR                )
 INTERNATIONAL, INC.,                          )
                                               )
                                                         Civil Action No.: 3:20-cv-915
                Plaintiffs,                    )
                                               )
        v.                                     )
                                                         JURY TRIAL DEMANDED
                                               )
 SBSW, LLC d/b/a GOWIND                        )
                                               )
                Defendant.                     )
                                               )


    COMPLAINT FOR TRADEMARK AND TRADE DRESS INFRINGEMENT AND
                       UNFAIR COMPETITION

       Plaintiffs Talbot’s Pharmaceuticals Family Products, LLC (Dr. Talbot’s) and Admar

International, Inc. (Admar) (collectively Plaintiffs), charge Defendant, SBSE, LLC d/b/a/ Gowind

(Gowind) with trademark and trade dress infringement and unfair competition pursuant to 15

U.S.C. §§ 1114 and 1125 and La. R.S. §§ 51:211, et seq. and 51:1401, et seq., and seek an

injunction, damages, treble damages, costs and attorneys’ fees.

                                         THE PARTIES
       1.      Plaintiff Dr. Talbot’s is a limited liability company organized and existing under

the laws of the State of Florida having a principal place of business at 3030 Aurora Avenue,

Monroe, Louisiana 71201. All members of Dr. Talbot’s have their domicile in the State of

Louisiana.
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 2 of 45 PageID #: 2



         2.    Plaintiff Admar is a corporation organized and existing under the laws of the State

of Delaware having a principal place of business at 3030 Aurora Avenue, Monroe, Louisiana

71201.

         3.    Defendant Gowind is a limited liability company organized and existing under the

laws of the State of Georgia having a principal place of business at 2472 Kings Arms Point

Northeast, Atlanta, Georgia 30345.           Upon information and belief, Gowind’s single

manager/member is Shu Zhao who is domiciled in the State of Georgia. Shu Zhao is designated

as Gowind’s registered agent for service of process. Gowind operates a highly interactive website

at www.sbswllc.com and an Amazon.com storefront through which it conducts business over the

internet throughout the United States and in the State of Louisiana and this Judicial District.

                         NATURE OF THE ACTION, JURISDICTION AND VENUE

         4.    This is a civil action for trademark infringement and unfair competition pursuant to

15 U.S.C. §§ 1114 and 1125(a); and La. R.S. §§ 51:211 et seq. and 51:1401 et seq. This action

involves acts of trademark and trade dress infringement and unfair competition committed by

Defendant Gowind in the promotion, advertising, marketing, distribution, offer for sale and sale

of medical thermometers using Plaintiffs’ famous NUBY and DR. TALBOT’S trademarks and

product packaging trade dress over the internet through its Amazon.com online store. Plaintiffs

seek damages, injunctive relief, enhanced damages, reasonable attorneys’ fees, costs and expenses.

         5.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this action arises under the Trademark Laws of the United

States and the assertion of the unfair competition claims are joined with a substantial and related

claim under the Trademark Laws of the United States.




                                                 2
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 3 of 45 PageID #: 3



        6.      This Court has personal jurisdiction over the Defendant because (1) Plaintiffs’

claims arise in whole or in part out of Defendant’s purposeful and intentional conduct in Louisiana

and this Judicial District, (ii) Defendant advertises, promotes, markets, distributes, offers for sale

and sells products to residents of Louisiana and is therefore doing business in the State of Louisiana

including this Judicial District, (iii) upon information and belief, Defendant derives fees and

income from the promotion, advertising, marketing, distribution, offer for sale and sale of

infringing products to consumers, customers and purchasers in the State of Louisiana and derives

substantial revenue from those activities, (iv) Defendant’s infringing activities and acts of unfair

competition giving rise to this action are occurring in the State of Louisiana, (v) Consumers,

customers and purchasers targeted by Defendant’s advertisements reside in the State of Louisiana

and this Judicial District, (vi) Defendant advertises, promotes, markets, distributes, offers for sale

and sells products that are injected into the stream of commerce with the intent and expectation

that those products will be purchased by consumers, customers and potential purchasers in

Louisiana and this Judicial District, and (vii) Defendant benefits financially from the Louisiana

market by advertising and selling infringing products that are ultimately delivered in Louisiana

and this Judicial District.

        7.      Defendant is subject to personal jurisdiction under the provisions of the Louisiana

Long Arm Statute, La. R.S. § 13:3204, by virtue of the fact that Defendant has availed itself of the

privilege of conducting and soliciting business within this State, including engaging in the

infringing and unfair acts alleged herein through the promotion, advertising, marketing,

distribution, offering for sale and sale of infringing products in this State.

        8.      The allegations and claims set forth in this action arise out of Defendant’s acts of

infringement and unfair competition throughout this State and in this Judicial District, such that it



                                                   3
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 4 of 45 PageID #: 4



would be reasonable for this Court to exercise personal jurisdiction consistent with the principles

underlying the United States Constitution and would not offend traditional notions of fair play and

substantial justice.

        9.      Upon further information and belief, Defendant has also established minimum

contacts with this State and within this Judicial District and, upon information and belief, regularly

transacts and does business within this State and Judicial District, including promoting,

advertising, marketing, distributing, offering for sale and selling products over the internet,

including acts that infringe Plaintiffs’ registered and unregistered trademarks and trade dress, and

constitute unfair competition, such as promoting, advertising, marketing, distributing, offering for

sale and selling on its online store medical thermometer products using without authorization or

consent Plaintiffs’ NUBY and DR. TALBOT’S trademarks, then through third parties delivering

those products directly to consumers, customers and purchasers residing within this State and this

Judicial District. Defendant has purposefully directed activities at citizens of this State and located

within this Judicial District.

        10.     Venue in the Western District of Louisiana is proper pursuant to 28 U.S.C. §§

1391(b) and (c) because a substantial part of the events or omissions giving rise to the claims

occurred in, and a substantial part of the property that is the subject of this action is situated in, the

State of Louisiana and this Judicial District and the Court has personal jurisdiction over this

Defendant.

                                           STATEMENT OF FACTS

Background

        11.     Dr. Talbot’s has been in business for many years as a designer and seller of

innovative, high quality, attractive and effective health and wellness products. Admar was formed



                                                    4
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 5 of 45 PageID #: 5



to manage intellectual property assets on behalf of Dr. Talbot’s and others. Dr. Talbot’s and

Admar’s headquarters are in Monroe, Louisiana, where they conduct most of their business,

maintain their corporate books and records, and where most of the employees, officers and

directors are located.

          12.   Plaintiffs enjoy a superior reputation with consumers in the State of Louisiana and

throughout the United States, for innovative, high quality, attractive and effective health and

wellness products. Plaintiffs’ products are well known in Louisiana and throughout the United

States.

          13.   One of Plaintiffs’ products that embodies their dedication to creating innovative,

high quality, attractive and effective product designs is a digital infrared medical thermometer

marketed under the NUBY and DR. TALBOT’S marks.

Plaintiffs’ Trademarks

          14.   Plaintiffs’ products are purchased and sold in Louisiana and throughout the United

States both online and by independent retailers under the registered and common law trademarks

NUBY and DR. TALBOT’S. The NUBY and DR. TALBOT’S trademarks are registered with the

Louisiana Secretary of State and the United States Patent and Trademark Office and are entitled

to the full benefits of La. R.S. §§ 51:211 et seq., and 15 U.S.C. §§ 1051 et seq. Plaintiff Admar is

in the business of owning and licensing intellectual property and is the owner of the NUBY and

DR. TALBOT’S trademarks.

          15.   Admar is the owner of U.S. Trademark Registration No. 6,103,678 for the word

mark NUBY in International Class 10 that covers numerous goods including thermometers for

medical use. A copy of the NUBY US registration is attached as Exhibit 1.




                                                 5
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 6 of 45 PageID #: 6



       16.     Admar is the owner of U.S. Trademark Registration No. 5,180,038 for the word

and design mark DR. TALBOT’S ORIGINAL SINCE 1933 for medicated diaper rash ointments

and lotions in International Class 5 and U.S. Trademark Registration No. 6,027,503 for the word

mark DR. TALBOT’S also in International Class 5.            A copy of the DR. TALBOT’S US

registrations are attached as Exhibit 2.

       17.     Admar is the owner of nine U.S. Trademark applications for the word mark DR.

TALBOT’S in various international classes, including for medical thermometers in International

Class 10, and for the various goods and services as set out in the chart attached as Exhibit 3. The

application to register the DR. TALBOT’S mark in International Class 10, Serial No. 88/598,101,

was filed on August 29, 2019 and has been approved. A copy of the Notice of Allowance is

attached as Exhibit 4. A Statement of Use was filed on June 19, 2020 and the registration is

expected to issue shortly.

       18.     Admar is the owner of Louisiana State Trademark Registration Nos. WEB 73-0886

and WEB 73-0911 for the NUBY word mark and logo in International Class 10 for Medical

Apparatus that includes medical thermometers. Copies of the NUBY state registrations are

attached as Exhibit 5.

       19.     Admar is the owner of Louisiana State Trademark Registration No. WEB 71-9841

for the word mark DR. TALBOT’S for medical thermometers in International Class 10. A copy

of the DR. TALBOT’S state registration is attached as Exhibit 6.

       20.     Admar has licensed the NUBY and DR. TALBOT’S trademarks in interstate

commerce in the United States and Louisiana to Dr. Talbot’s and others for use in connection with

the sale and distribution of products falling within International Class 10 including medical

thermometers. Plaintiffs and their licensees have sold a substantial quantity of goods falling within



                                                 6
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 7 of 45 PageID #: 7



International Class 10 including medical thermometers. All good will associated with the use of

the NUBY and DR. TALBOT’S marks accrues to the benefit of Admar.

       21.     The NUBY and DR. TALBOT’S marks are distinctive symbols, which serve as

trademarks for Plaintiffs’ products promoted and sold in the State of Louisiana and throughout the

United States. The appearance of Plaintiffs’ NUBY and DR. TALBOT’S marks are distinctive

symbols which serve as trademarks for Plaintiffs’ products in Louisiana and the United States.

Plaintiffs use the NUBY and DR. TALBOT’S marks on a wide variety of health and wellness

products sold in Louisiana and throughout the United States including medical thermometers.

Plaintiffs’ long term, continuous and extensive use of the NUBY and DR. TALBOT’S marks on

innovative, high quality, attractive and effective health and wellness products, including medical

thermometers, has generated substantial good will for Plaintiffs associated with the NUBY and

DR. TALBOT’S marks. Plaintiffs’ NUBY and DR. TALBOT’S marks acquired secondary

meaning and became famous in the United States including the State of Louisiana long before the

acts of Defendant complained of herein.

       22.     As a result of Plaintiffs’ innovative, high quality, attractive and effective designs,

together with an uncompromising commitment to high quality, extensive promotional activities by

Plaintiffs and Plaintiffs’ licensees, together with their widespread and substantial sales, Plaintiffs’

products, packaging and the NUBY and DR. TALBOT’S marks have all become widely known

throughout Louisiana and the United States, and have become directly associated with Plaintiffs

as a source of innovative, high quality, attractive and effective wellness products.

       23.     The NUBY and DR. TALBOT’S marks are distinctive symbols which serve as

trademarks for Plaintiffs’ products promoted and sold in the State of Louisiana and throughout the

United States. Plaintiffs use the NUBY and DR. TALBOT’S trademarks on medical thermometer



                                                  7
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 8 of 45 PageID #: 8



products sold in Louisiana and throughout the United States including within this Judicial District.

Plaintiffs’ long term, continuous and extensive use of the NUBY and DR. TALBOT’S trademarks

on innovative, high quality, attractive and effective health and wellness products, including

medical thermometers, has generated substantial good will for Plaintiffs associated with the NUBY

and DR. TALBOT’S trademarks. Plaintiffs’ NUBY and DR. TALBOT’S trademarks have

acquired secondary meaning and became famous in the United States including the State of

Louisiana long before the acts of Defendant complained of herein.

       24.     Since their introduction, Plaintiffs have sold a substantial quantity of health and

wellness products, including medical thermometers, bearing the NUBY and DR. TALBOT’S

trademarks. Plaintiffs and those associated with Plaintiffs have invested substantial time and

resources in promoting health and wellness products, including medical thermometers, with the

NUBY and DR. TALBOT’S trademarks. As a result of the widespread, continuous, and exclusive

use of the NUBY and DR. TALBOT’S marks on health and wellness products, including products

falling within International Class 10 such as medical thermometers, to identify Plaintiffs as their

ultimate source, Plaintiffs own valid and subsisting federal and state statutory and common law

rights to the NUBY and DR. TALBOT’S marks for use on medical thermometers.

       25.     Plaintiffs’ NUBY and DR. TALBOT’S marks are distinctive to both the consuming

public and Plaintiffs’ trade.

       26.     Plaintiffs have expended substantial time, money and resources marketing and

promoting products falling within International Class 10, including medical thermometers, sold

under the NUBY and DR. TALBOT’S marks throughout the United States including the use of

point of purchase materials, displays, social media and online retail.




                                                 8
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 9 of 45 PageID #: 9



       27.     The products falling within International Class 10, including medical

thermometers, that Admar has licensed under the NUBY and DR. TALBOT’S marks are of high

quality encompassing attractive and unique product designs and are constructed of high quality

materials using state of the art manufacturing. Admar has at all times exercised control over the

quality of the products licensed for use under the NUBY and DR. TALBOT’S marks to insure that

they are of the highest quality.

Plaintiffs’ Trade Dress

       28.     Plaintiff LNC is the creator, designer, and owner of the product packaging

constituting the DR. TALBOT’S TRADE DRESS. An image of Plaintiffs’ DR. TALBOT’S

TRADE DRESS is attached as Exhibit 7. Plaintiffs’ DR. TALBOT’S TRADE DRESS is protected

under the federal Lanham Act, 15 U.S.C. §§ 1051 et seq.

       29.     Plaintiffs’ DR. TALBOT’S TRADE DRESS employs a distinctive, unique and

non-functional product packaging that serves as a trademark indicating Plaintiffs as the sole

source. Based on the innovative, high quality and attractive design of Plaintiffs’ DR. TALBOT’S

TRADE DRESS it has achieved substantial success, good will and secondary meaning. Since its

introduction, Plaintiffs have sold more than 1 million medical thermometers using the protected

trade dress. Plaintiffs and those associated with Plaintiffs have invested substantial time and

resources in promoting medical thermometer products with the protected trade dress and especially

the unique and distinctive product packaging by featuring the DR. TALBOT’S TRADE DRESS.

Plaintiffs’ unique and distinctive DR. TALBOT’S TRADE DRESS serves as a trademark

identifying Plaintiffs as the sole source of the product. Plaintiffs’ nonfunctional DR. TALBOT’S

TRADE DRESS has come to be associated in the minds of the consuming public as a product

originating from Plaintiffs.



                                               9
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 10 of 45 PageID #: 10



        30.    Legitimate competitors offer competing medical thermometers using product

 packaging that does not copy Plaintiffs’ unique and distinctive DR. TALBOT’S TRADE DRESS.

 The presence of legitimate competing product packaging is recognition by the industry that

 Plaintiffs’ DR. TALBOT’S TRADE DRESS is unique, distinctive and serves as a trademark of

 Plaintiffs. The presence of legitimate competing product packaging also demonstrates that

 Plaintiffs’ DR. TALBOT’S TRADE DRESS is not functional as legitimate competitors can

 achieve utilitarian functions without using Plaintiffs’ DR. TALBOT’S TRADE DRESS’ unique

 and distinctive design features.   Plaintiffs’ DR. TALBOT’S TRADE DRESS has acquired

 secondary meaning and became famous in the United States including the State of Louisiana long

 before the acts of Defendant complained of herein. Plaintiffs have protectable trade dress rights

 in the DR. TALBOT’S TRADE DRESS.

 Defendant’s Infringement and Unfair Competition

        31.    Defendant has engaged in activities intentionally directed at consumers, potential

 customers and purchasers who are residents of Louisiana and the United States in a willful,

 unlawful, and unfair campaign using without authorization or consent the NUBY and DR.

 TALBOT’S marks and the DR. TALBOT’S TRADE DRESS in connection with using, promoting,

 advertising, marketing, distributing, offering for sale and selling medical thermometer products.

 Defendant’s medical thermometers sold using the NUBY and DR. TALBOT’S marks and the DR.

 TALBOT’S TRADE DRESS infringe Plaintiffs’ NUBY and DR. TALBOT’S trademarks and

 trade dress rights. Defendant’s activities, intentionally directed at consumers, customers and

 potential purchasers who are residents of Louisiana and the United States, include using,

 promoting, advertising, marketing, distributing, offering for sale and selling products employing

 marks that are identical to Plaintiffs’ NUBY and DR. TALBOT’S marks and product packaging



                                                10
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 11 of 45 PageID #: 11



 that is identical to the DR. TALBOT’S TRADE DRESS and are likely to cause confusion or

 mistake or to deceive consumers, customers and potential purchasers, including those who are

 residents of Louisiana and the United States, as to the source or origin of such goods.

        32.     Defendant promotes, advertises, markets, distributes, offers for sale and sells in

 Louisiana and the United States medical thermometers using marks that are identical to Plaintiffs’

 NUBY and DR. TALBOT’S marks and product packaging that is identical to the DR. TALBOT’S

 TRADE DRESS in such a way that it is likely to cause consumer confusion and mistake. Attached

 as Exhibit 8 is the landing page from Defendant’s Amazon.com online store in response to an

 entered search for “Dr. Talbots infrared thermometer.” That search results in the display of

 numerous digital infrared thermometer products, two of which copy the and DR. TALBOT’S

 TRADE DRESS and bear the NUBY and DR. TALBOT’S trademarks. Both link to Defendant’s

 online store where the products using the DR. TALBOT’S TRADE DRESS and bearing the NUBY

 and DR. TALBOT’S trademarks are displayed. Defendant is not authorized to sell medical

 thermometers using the DR. TALBOT’S TRADE DRESS or the NUBY and DR. TALBOT’S

 trademarks and upon information and belief is undertaking a “bait and switch” scheme to defraud

 Plaintiffs and consumers by selling counterfeit medical thermometers that are not approved,

 authorized or sponsored by Plaintiffs. When the user clicks on the medical thermometers bearing

 DR. TALBOT’S TRADE DRESS with the NUBY and DR. TALBOT’S trademarks, he or she is

 linked to a product page that appears to be Dr. Talbot’s product page with all the offering details

 but is in fact operated by Defendant as is evidenced by the notice “Ships from and sold by

 GOWIND” circled in Exhibit 9. The medical thermometers sold by Defendant do not originate

 from Plaintiffs, are not approved by Plaintiffs, and Defendant is not authorized to sell medical

 thermometers using the NUBY or DR. TALBOT’S trademarks or the DR. TALBOT’S TRADE



                                                 11
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 12 of 45 PageID #: 12



 DRESS.       The medical thermometers Defendant is selling that copy the NUBY and DR.

 TALBOT’S trademarks and DR. TALBOT’S TRADE DRESS are counterfeits. It is highly likely

 that a consumer, customer or potential purchaser offered or shown Defendant’s counterfeit medical

 thermometer on Defendant’s Amazon.com online store will believe that he or she is being offered

 or shown a medical thermometer originating from Plaintiffs. That consumer, customer or potential

 purchaser has no way of knowing the counterfeit medical thermometer is a counterfeit and does

 not originate from Plaintiffs.

        33.      Plaintiffs and Defendant are generally competitors in the market for medical

 thermometers.

        34.      Defendant’s activities directed at consumers, customers and potential purchasers

 including those who are resident in the United States and the State of Louisiana as described

 hereinabove constitute trademark infringement, unfair methods of competition and unfair and

 deceptive acts and practices in the conduct of trade and commerce.

        35.      Defendant’s acts of trademark and trade dress infringement and unfair competition

 were and are willful and Defendant has profited and will continue to profit from its improper and

 unlawful activities unless enjoined by this Court.

        36.      Plaintiffs have and will continue to suffer substantial damages as a result of

 Defendant’s bad faith activities and therefore Plaintiffs seek judgment against Defendant in an

 amount commensurate with their losses plus their reasonable attorneys’ fees, and for legal interest

 from the date of judicial demand until paid and for all costs of these proceedings.

        37.      Defendant is domiciled in the State of Georgia and must be served under the

 provisions of the Louisiana Long Arm Statute.




                                                 12
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 13 of 45 PageID #: 13



                           CLAIM I –FEDERAL TRADEMARK INFRINGEMENT
                            (LANHAM ACT VIOLATION – 15 U.S.C. § 1114)

           38.   Plaintiffs incorporate by reference, as if fully rewritten herein, the facts and

 allegations set forth in the foregoing and following paragraphs.

           39.   Admar is the owner of U.S. Trademark Registration No. 6,103,678 for the word

 mark NUBY in International Class 10 that includes medical thermometers and that registration

 was duly and lawfully issued by the United States Patent and Trademark Office. The NUBY

 trademark registration is valid and subsisting. Plaintiffs’ NUBY mark is solely associated with

 Plaintiffs and represents substantial good will. The NUBY mark and registration is a valuable

 asset of Plaintiffs. Dr. Talbot’s is licensed to use the NUBY trademark for medical thermometers

 in the United States.

           40.   Admar is the owner of U.S. Trademark Registration Nos. 5,180,038 and 6,027,503

 for the word mark DR. TALBOT’S in International Class 5 and those registrations were duly and

 lawfully issued by the United States Patent and Trademark Office. Dr. Talbot’s is licensed to use

 in the United States the DR. TALBOT’S trademark for the goods in Class 5 and medical

 thermometers. International Class 5 covers products that are promoted, advertised, marketed,

 distributed, offered for sale and sold in the same channels as medical thermometers and to the same

 customers Medical thermometers are in the natural zone of expansion of the goods described in

 Plaintiffs’ registrations. The DR. TALBOT’S trademark registrations are valid and subsisting.

 Plaintiffs’ DR. TALBOT’S mark is solely associated with Plaintiffs and represents substantial

 good will. The DR. TALBOT’S mark and registrations are valuable assets of Plaintiffs. Dr.

 Talbot’s is licensed to use the DR. TALBOT’S trademark for medical thermometers in the United

 States.




                                                 13
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 14 of 45 PageID #: 14



        41.     Defendant promotes, advertises, markets, distributes, offers for sale and sells

 competing medical thermometers using the identical NUBY and DR. TALBOT’S marks. The

 ordinary consumer, customer and potential purchaser cannot distinguish between Plaintiffs’

 registered NUBY and DR. TALBOT’S marks and Defendant’s counterfeit NUBY and DR.

 TALBOT’S marks.

        42.     Defendant, without authorization or consent from Plaintiffs, unlawfully uses on its

 online store marks that are identical to Plaintiffs’ registered NUBY and DR. TALBOT’S marks in

 connection with the advertising, promotion, marketing, distribution, offering for sale and sale of

 Defendant’s medical thermometers. Defendant’s unauthorized use of a mark that is identical to

 Plaintiffs’ NUBY and DR. TALBOT’S marks will likely cause confusion among consumers,

 customers and potential purchasers of medical thermometers as to the true source and origin of

 Defendant’s medical thermometers, and will deceive consumers, customers and potential

 purchasers into the mistaken belief that when they buy Defendant’s medical thermometers they

 are buying Plaintiffs’ NUBY and DR. TALBOT’S medical thermometers.

        43.     As a result of Defendant’s intentional conduct, Plaintiffs’ valuable NUBY and DR.

 TALBOT’S trademarks have been and are being infringed to Plaintiffs’ substantial harm and

 detriment. Plaintiffs have lost customers, profits and goodwill. Plaintiffs’ reputation has been

 tarnished, diminished and their NUBY and DR. TALBOT’S trademarks diluted by Defendant’s

 unlawful conduct. Unless Defendant is restrained from using marks that are identical to the NUBY

 and DR. TALBOT’S trademarks, Plaintiffs will continue to suffer injury.

        44.     As a direct consequence of Defendant’s unlawful acts and practices, Plaintiffs have

 suffered, will continue to suffer, and are likely to suffer lost sales and profits and injury to their




                                                  14
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 15 of 45 PageID #: 15



 business reputation and goodwill, for which Plaintiffs are entitled to the recovery of damages

 including enhanced damages.

         45.     Defendant’s actions demonstrate and are consistent with an intentional, willful,

 malicious, and bad faith intent to trade on the goodwill associated with Plaintiffs’ NUBY and DR.

 TALBOT’S trademarks to the significant detriment of and damage to Plaintiffs.

         46.     Unless enjoined, Plaintiffs will continue to suffer and are likely to continue to suffer

 damages including injury to their business reputation and goodwill which damage is irreparable

 and cannot be adequately compensated by money damages alone entitling Plaintiffs to entry of

 injunctive relief.

         47.     Plaintiffs are entitled to their costs, including reasonable attorneys’ fees.

                               COUNT II – FEDERAL UNFAIR COMPETITION
                              (LANHAM ACT VIOLATION – 15 U.S.C. § 1125)

         48.     Plaintiffs incorporate by reference, as if fully rewritten herein, the facts and

 allegations set forth in the foregoing and following paragraphs.

         49.     Plaintiffs are the users and owners of the NUBY and DR. TALBOT’S marks and

 the DR. TALBOT’S TRADE DRESS widely used by Plaintiffs throughout the United States to

 identify health and wellness products, including medical thermometers, originating from Plaintiffs.

 Plaintiffs acquired their rights in the NUBY and DR. TALBOT’S marks and DR. TALBOT’S

 TRADE DRESS prior to the acts of Defendant complained of herein. The NUBY and DR.

 TALBOT’S marks and DR. TALBOT’S TRADE DRESS exclusively identify Plaintiffs’ Dr.

 Talbot’s medical thermometer and are solely associated with Plaintiffs and represent substantial

 good will of Plaintiffs. Plaintiffs have used throughout the United States the NUBY and DR.

 TALBOT’S mark and DR. TALBOT’S TRADE DRESS continuously and have sold substantial

 quantities of health and wellness products, including medical thermometers, using the NUBY and

                                                   15
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 16 of 45 PageID #: 16



 DR. TALBOT’S marks and DR. TALBOT’S TRADE DRESS. Plaintiffs and others working in

 association with Plaintiffs have engaged in substantial promotional and advertising activities

 featuring the NUBY and DR. TALBOT’S marks and DR. TALBOT’S TRADE DRESS. As a

 result of these promotional and advertising activities together with the substantial sales of medical

 thermometers bearing the NUBY and DR. TALBOT’S marks and DR. TALBOT’S TRADE

 DRESS, the NUBY and DR. TALBOT’S marks and DR. TALBOT’S TRADE DRESS have

 acquired secondary meaning in the marketplace as consumers, customers and potential purchasers

 have come to recognize the NUBY and DR. TALBOT’S marks and DR. TALBOT’S TRADE

 DRESS as well-known indicators of high quality medical thermometers sold by a single source,

 Plaintiffs.

         50.    Defendant promotes, advertises, markets, distributes, offers for sale and sells

 competing medical thermometers on its Amazon.com online store that use marks and product

 packaging that is identical to Plaintiffs’ NUBY and DR. TALBOT’S marks and DR. TALBOT’S

 TRADE DRESS. The ordinary consumer, customer and potential purchaser cannot distinguish

 between Plaintiffs’ medical thermometers and Defendant’s medical thermometers.

         51.    Defendant, without authorization or consent from Plaintiffs, unlawfully uses marks

 that are identical to Plaintiffs’ NUBY and DR. TALBOT’S marks and product packaging that is

 identical to the DR. TALBOT’S TRADE DRESS in connection with the promotion, advertising,

 marketing, distribution, offering for sale and sale of Defendant’s medical thermometers.

 Defendant’s unauthorized use of marks that are identical to the NUBY and DR. TALBOT’S marks

 and product packaging that is identical to the DR. TALBOT’S TRADE DRESS will likely cause

 confusion among consumers, customers and potential purchasers of medical thermometers as to

 the true source and origin of Defendant’s medical thermometers, and will deceive consumers,



                                                  16
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 17 of 45 PageID #: 17



 customers, and potential purchasers into the mistaken belief that when they buy Defendant’s

 medical thermometers they are buying Plaintiffs’ medical thermometers.

        52.     As a result of Defendant’s intentional conduct, Plaintiffs’ valuable NUBY and DR.

 TALBOT’S trademarks and DR. TALBOT’S TRADE DRESS have been and are being infringed

 to Plaintiffs’ substantial harm and detriment. Plaintiffs have lost customers, profits and goodwill.

 Plaintiffs’ reputation has been tarnished and its NUBY and DR. TALBOT’S trademarks and DR.

 TALBOT’S TRADE DRESS diluted by Defendant’s unlawful conduct. Unless Defendant is

 restrained from using an identical trademark, Plaintiffs will continue to suffer injury.

                          CLAIM III – LOUISIANA TRADEMARK INFRINGEMENT
                                          (LA. R.S. § 51:222)
        53.     Plaintiffs incorporate by reference, as if fully rewritten herein, the facts and

 allegations set forth in the foregoing and following paragraphs.

        54.     Admar is the owner of Louisiana Trademark Registration No. WEB 73-0886 for

 the word mark NUBY in International Class 10. Admar is the owner of Louisiana Trademark

 Registration No. WEB 73-0911 for the NUBY logo in International Class 10. Admar is the owner

 of Louisiana Trademark Registration No. WEB 71-9841 for the word mark DR. TALBOT’S in

 International Class 10. All three registrations were lawfully issued by the Louisiana Secretary of

 State. The NUBY and DR. TALBOT’S trademark registrations are valid and subsisting. Plaintiff

 Dr. Talbot’s is licensed to use the NUBY and DR. TALBOT’s trademarks in the State of Louisiana,

 and throughout the United States, for medical products in International Class 10 including medical

 thermometers. All good will associated with the use of the NUBY and DR. TALBOT’S marks

 accrue to the benefit of Admar. Plaintiff Admar’s NUBY and DR. TALBOT’S trademarks are

 solely associated with Admar and represents substantial good will.           The NUBY and DR.




                                                  17
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 18 of 45 PageID #: 18



 TALBOT’S trademarks and registrations, and the license to use them, are valuable assets of

 Plaintiffs.

         55.    Defendant advertises, promotes, markets, distributes, displays, offers for sale and

 sells on its website and online store throughout the United States including Louisiana and this

 Judicial District competing medical thermometers that use marks that are identical to the NUBY

 and DR. TALBOT’S marks. The ordinary consumer, customer and potential purchaser cannot

 distinguish between the NUBY and DR. TALBOT’S registered trademarks owned and licensed

 by Plaintiffs and Defendant’s use of the NUBY and DR. TALBOT’S marks.

         56.    Defendant, without authorization or consent from Plaintiffs, unlawfully uses on its

 online store marks that are identical to Admar’s registered NUBY and DR. TALBOT’S trademarks

 in connection with the advertising, promotion, marketing, distribution, display, offering for sale

 and sale of medical thermometers. Defendant’s unauthorized use of marks that are identical to the

 NUBY and DR. TALBOT’S registered trademarks will likely cause confusion among consumers,

 customers and potential purchasers of medical thermometers as to the true source and origin of

 Defendant’s medical thermometers, and will deceive consumers, customers and potential

 purchasers into the mistaken belief that when they buy Defendant’s medical thermometers they

 are buying Plaintiffs’ medical thermometers.

         57.    As a result of Defendant’s intentional conduct, Plaintiffs’ valuable NUBY and DR.

 TALBOT’S trademarks have been and are being infringed to Plaintiffs’ substantial harm and

 detriment. Plaintiffs have lost customers, profits and goodwill. Plaintiffs’ reputation has been

 tarnished and their NUBY and DR. TALBOT’S trademarks have been tarnished, diminished and

 diluted by Defendant’s unlawful conduct. Unless Defendant is restrained from using marks that




                                                18
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 19 of 45 PageID #: 19



 are identical to the NUBY and DR. TALBOT’S registered trademarks, Plaintiffs will continue to

 suffer injury.

                               CLAIM IV – LOUISIANA LUPTA VIOLATION
                                      (LA. R.S. § 51:1401 ET SEQ.)

         58.      Plaintiffs incorporate by reference, as if fully rewritten herein, the facts and

 allegations set forth in the foregoing and following paragraphs.

         59.      Plaintiffs are the users and owners of the NUBY and DR. TALBOT’S trademarks

 registered in Louisiana (WEB 73-0886, WEB 73 0911 and WEB 71-9841) and with the United

 States Patent and Trademark Office (Registration Serial Nos. 6, 193,678; 5,180,038 and

 6,027,503). Plaintiffs use the trademarks in connection with the sale of high quality health and

 wellness products, including medical thermometers. Plaintiffs are the users and owners of the DR.

 TALBOT’S TRADE DRESS. Consumers, customers and potential purchasers throughout the

 United States including Louisiana and this Judicial District have come to recognize the trademarks

 and trade dress as signifying health and wellness products and especially medical thermometers

 that originate from Plaintiffs.

         60.      Defendant is a direct competitor of Plaintiffs. Defendant advertises, promotes,

 markets, distributes, displays, offers for sale and sells on its online store competing medical

 thermometers that use marks that are identical to Plaintiffs’ NUBY and DR. TALBOT’S marks

 and identical to the DR. TALBOT’S TRADE DRESS. The ordinary consumer, customer and

 potential purchaser cannot distinguish between Plaintiffs’ NUBY and DR. TALBOT’S marks and

 the DR. TALBOT’S TRADE DRESS and Defendant’s identical use of the NUBY and DR.

 TALBOT’S marks and the DR. TALBOT’S TRADE DRESS.

         61.      Defendant, without authorization or consent from Plaintiffs, unlawfully and

 unfairly use Plaintiffs’ trademarks and trade dress in connection with the advertising, promotion,

                                                 19
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 20 of 45 PageID #: 20



 marketing, distribution, display, offer for sale and sale of Defendant’s medical thermometers.

 Defendant knows that it has no authorization, permission or right to use marks that are identical to

 Plaintiff’s trademarks or trade dress. Defendant’s use of Plaintiffs’ trademarks and trade dress is

 intentional, fraudulent, deceitful, willful, deliberate, malicious and in bad faith. Defendant’s

 improper and unfair acts are intended to harm Plaintiffs by diverting sales from Plaintiffs to

 Defendant and adversely affecting Plaintiffs’ reputation. Defendant’s improper and unfair acts are

 also intended to harm consumers, customers and potential purchasers of medical thermometers by

 deceiving them into purchasing Defendant’s medical thermometers instead of Plaintiffs’ medical

 thermometers. Defendant’s unlawful and unfair acts are undertaken in support of a scheme to

 unfairly compete with Plaintiffs and are unethical, oppressive, unscrupulous, and substantially

 injurious to both consumers and Plaintiffs. As a result of Defendant’s intentional and unfair

 conduct, Plaintiffs have lost customers, profits and goodwill. Plaintiffs’ reputation has been

 tarnished, diminished and diluted. Defendant’s unlawful acts will continue unless enjoined by this

 Court.

          62.   Plaintiffs have no adequate remedy at law to address these injuries.




                                                 20
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 21 of 45 PageID #: 21



                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in their favor

 against Defendant and grant the following relief:

                A.     For judgment that Defendant has violated Sections 32 and 43(a) of the

        Lanham Act, 15 U.S.C. §§ 1114 and 1125(a); has violated La. R.S. §§ 51:222 and has

        violated La. R.S. §§ 51:1401, et seq.;

                B.     For judgment awarding actual and punitive damages to Plaintiffs as proven

        at trial of this action in accordance with 15 U.S.C. § 1117; La. R.S. § 51:223 and La. R.S.

        § 51:1409, together with prejudgment and post-judgment interest and costs;

                C.     For judgment awarding equitable relief including, but not limited to, entry

        of a permanent injunction enjoining Defendant and Defendant’s officers, agents, servants,

        employees, representatives, successors, and assigns, and all others acting in concert or

        participation with them, from continued infringement of Plaintiffs’ trademark and from

        further acts of unfair competition;

                D.     For an accounting of all Defendant’s profits derived from its acts of unfair

        competition and infringing activities;

                E.     For judgment that Defendant’s trademark infringement and unfair

        competition is willful entitling Plaintiffs’ to an increase in damages up to three times the

        amount found or assessed;

                F.     For judgment awarding Plaintiffs their reasonable attorneys’ fees, costs, and

        expenses incurred in this action; and

                G.     For judgment awarding such other and further relief to which Plaintiffs are

        entitled or the Court may deem just and proper.



                                                 21
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 22 of 45 PageID #: 22



                                         DEMAND FOR JURY TRIAL

         Pursuant to Rule 38, Federal Rules of Civil Procedure, Plaintiffs demand trial by jury in

 this action of all issues so triable.

                 Respectfully submitted this 22nd day of July 2020.

                                                /s/ Robert M. Chiaviello, Jr.
                                                Robert M. Chiaviello, Jr.
                                                Louisiana State Bar No. 37370
                                                E-Mail: bobc@nuby.com
                                                3030 Aurora Avenue
                                                Monroe, LA 71201
                                                Tel No.: (318) 410-4012
                                                Fax No.: (318) 388-5892

                                                Counsel for Plaintiffs, Talbot’s
                                                Pharmaceuticals Family Products, LLC
                                                and Admar International, Inc.




                                                  22
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 23 of 45 PageID #: 23




                        EXHIBIT 1




                                      23
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 24 of 45 PageID #: 24




                                      24
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 25 of 45 PageID #: 25




                        EXHIBIT 2




                                      25
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 26 of 45 PageID #: 26




                                      26
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 27 of 45 PageID #: 27




                                      27
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 28 of 45 PageID #: 28




                        EXHIBIT 3




                                      28
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 29 of 45 PageID #: 29




                     DR. TALBOT’S Trademark Applications
    Serial   Class                                       Goods
   Number
  88597762   3       Baby powders; Lip balm; Skin creams; Skin creams in liquid and in solid
                     form; all of the foregoing for use only by babies, infants and children; Body
                     wash; Shampoos; Shampoos for babies; Toothpastes; Wipes impregnated
                     with a cleaning preparation; Wipes impregnated with a skin cleanser; After
                     sun creams; Baby shampoo; Baby wipes impregnated with cleaning
                     preparations; Bath cream; Cases for baby wipes impregnated with cleaning
                     preparations; Disposable wipes impregnated with cleansing chemicals or
                     compounds for babies; Disposable wipes impregnated with cleansing
                     compounds for use on babies; Hair shampoo; Hand cleaners; Hand creams;
                     Lip cream; Non-medicated balms for use on lips; Non-medicated cream soap;
                     Non-medicated lip balm that does not contain beeswax; Non-medicated lip
                     balms; Non-medicated diaper rash cream; Non-medicated foot cream; Non-
                     medicated skin creams; Non-medicated skin care creams and lotions; Non-
                     medicated skin care preparations, namely, creams; all of the foregoing for
                     use only by babies, infants and children; Cleaner for use on stainless steel;
                     Detergent soap; Detergents for household use; Dish detergents; Disposable
                     wipes impregnated with cleaning chemicals or compounds for industrial and
                     commercial use; Laundry detergents; Liquid laundry detergents; Powder
                     laundry detergents; spray cleaners for use on stainless steel.
  88597776   7       Electric infant formula mixers for household use
  88597839   8       Manicure implements, namely nail clippers; Manicure sets; Scissors;
                     Scissors for children; Nail scissors; Pedicure implements, namely, nail
                     clippers
  88598052   9       Baby monitors; Remote video monitoring system consisting primarily of a
                     camera and video monitor for recording and transmitting images to a remote
                     location; Video monitors; Video baby monitors
  88598101   10      Breast pumps; Pacifier clips; Pacifier cloth for attachment to infant pacifiers;
                     Pacifiers for babies; Teethers; Thermometers for medical purposes;
                     Thermometers for medical use; Babies' bottles; Baby bottle nipples; Baby
                     bottles; Baby feeding pacifiers; Breast milk storage bottles; Clinical
                     thermometers; Clips for pacifiers; Disposable baby bottle liners; Disposable
                     teats being pacifiers for babies; Ear thermometers; Fever thermometers;
                     Health monitoring devices consisting of blood pressure monitors,
                     thermometers and pedometers; Infrared thermometers for medical purposes;
                     Nipples for baby bottles; Nursing bottles; Pouches specially adapted for
                     holding pacifiers; Teats being pacifiers for babies
  88598145   11      Sterilizers; Baby bottle sterilizers; Electric warmers for feeding bottles;
                     Electric beverage warmers; Electric beverage warmers in the nature of
                     bottles; Milk sterilizers; water sterilisers; water sterilizers
  88598181   20      Bottle racks
  88598271   21      Toothbrush cases; Toothbrush holders; Toothbrushes; Toothbrushes;
                     Toothbrushes; Toothbrushes, electric; Bottle cleaning brushes; Cleaning

                                                 29
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 30 of 45 PageID #: 30



                  brushes for household use; Dental care kit comprising toothbrushes and floss;
                  Electric toothbrush replacement handles and recharging docks sold as a unit;
                  Electric toothbrush replacement heads; Electric toothbrushes; Electric tooth
                  brushes; Electrical toothbrushes; Finger brushes for dental care; Finger
                  brushes for dental care of babies and children; Finger toothbrushes; Finger
                  toothbrushes for babies; Hair, nail and tooth brushes; Manual toothbrushes;
                  Oral care kit comprising toothbrushes and floss; Tooth brush cases; Tooth
                  brushes; Tooth brushes, non-electric
  88598340   28   Toy jewelry; Baby multiple activity toys; Bath toys; Bathtub toys; Infant
                  toys; Infant action crib toys; Infant development toys; Plush toys; Plush toys
                  with attached comfort blanket; Soft knitted toys; Soft sculpture toys; Soft
                  sculpture plush toys; Squeezable squeaking toys; Squeeze toys; Stuffed toy
                  animals; Stuffed toy bears; Stuffed toys; Stuffed and plush toys; Water toys;
                  Water squirting toys; Water-squirting toys




                                             30
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 31 of 45 PageID #: 31




                        EXHIBIT 4




                                      31
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 32 of 45 PageID #: 32




                                      32
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 33 of 45 PageID #: 33




                        EXHIBIT 5




                                      33
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 34 of 45 PageID #: 34




                                      34
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 35 of 45 PageID #: 35




                                      35
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 36 of 45 PageID #: 36




                        EXHIBIT 6




                                      36
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 37 of 45 PageID #: 37




                                      37
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 38 of 45 PageID #: 38




                        EXHIBIT 7




                                      38
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 39 of 45 PageID #: 39




                                      39
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 40 of 45 PageID #: 40




                                      40
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 41 of 45 PageID #: 41




                        EXHIBIT 8




                                      41
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 42 of 45 PageID #: 42




                                      42
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 43 of 45 PageID #: 43




                        EXHIBIT 9




                                      43
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 44 of 45 PageID #: 44




                                      44
Case 3:20-cv-00915-TAD-KLH Document 1 Filed 07/22/20 Page 45 of 45 PageID #: 45




                                      45
